
	

113 HR 3052 IH: Debt Ceiling Alternative Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3052
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Oversight and Government
			 Reform, Financial
			 Services, and Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require that the Government prioritize all obligations
		  on the debt held by the public in the event that the debt limit is reached, to
		  require the sale of Federal assets, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Ceiling Alternative
			 Act.
		2.Ensuring the
			 Government does not default on its debt obligations
			(a)In
			 generalIf the Department of
			 the Treasury issues a marketable borrowing estimate for a quarter that
			 estimates that the debt of the United States, as defined in section 3101 of
			 title 31, United States Code, will reach the statutory limit during such
			 quarter, the President shall ensure that the aggregate of the amounts deposited
			 in the Treasury from the sale of assets described under subsection (b) and the
			 disposal of real property pursuant to subchapter VII of chapter 5 of subtitle I
			 of title 40, United States Code, and the amount of any recision of unobligated
			 balances pursuant to section 5, is sufficient to prevent the debt of the United
			 States from reaching such statutory limit during such quarter.
			(b)Authority To
			 sell assetsFor purposes of subsection (a), the President may
			 order the sale of the following assets, with the proceeds from such sales
			 deposited in the Treasury:
				(1)On-balance sheet
			 non-performing mortgages of the Federal National Mortgage Association.
				(2)Other mortgages
			 owned or held by the Federal National Mortgage Association.
				(3)Real estate owned
			 properties of the Federal National Mortgage Association.
				(4)On-balance sheet non-performing mortgages
			 of the Federal Home Loan Mortgage Corporation.
				(5)Other mortgages
			 owned or held by the Federal Home Loan Mortgage Corporation.
				(6)Real estate owned
			 properties of the Federal Home Loan Mortgage Corporation.
				(7)Mortgage-backed
			 securities held by the Board of Governors of the Federal Reserve System or any
			 Federal reserve bank.
				(c)Use of
			 fundsAny funds realized
			 through this Act must be used for the retirement of old debt and issuance of
			 new debt.
			3.Disposal of real
			 property
			(a)In
			 generalChapter 5 of subtitle I of title 40, United States Code,
			 is amended by adding at the end the following:
				
					VIIEXPEDITED
				DISPOSAL OF REAL PROPERTY
						621.DefinitionsIn this subchapter:
							(1)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
							(2)Expedited
				disposal of real propertyThe term expedited disposal of
				real property means a demolition of real property or a sale of real
				property for cash that is conducted under the requirements of section
				545.
							(3)Landholding
				agencyThe term landholding agency has the meaning
				given that term under section 501(i)(3) of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11411(i)(3)).
							(4)Real
				property
								(A)In
				generalThe term real property means—
									(i)a
				parcel of real property under the administrative jurisdiction of the Federal
				Government that is—
										(I)excess;
										(II)surplus;
										(III)underperforming;
				or
										(IV)otherwise not
				meeting the needs of the Federal Government, as determined by the Director;
				and
										(ii)a
				building or other structure located on real property described under clause
				(i).
									(B)ExclusionThe
				term real property excludes any parcel of real property or
				building or other structure located on such real property that is to be closed
				or realigned under the Defense Base Closure and Realignment Act of 1990 (part A
				of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).
								(5)Representative
				of the homelessThe term representative of the
				homeless has the meaning given that term under section 501(i)(4) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(i)(4)).
							622.Pilot
				program
							(a)EstablishmentThe
				Director of the Office of Management and Budget shall conduct a pilot program,
				to be known as the Federal Real Property Disposal Pilot Program,
				under which real property that is not meeting Federal Government needs may be
				disposed of in accordance with this subchapter.
							(b)TerminationThe
				Federal Real Property Disposal Pilot Program shall terminate 5 years after the
				date of the enactment of this subchapter.
							623.Selection of
				real properties
							(a)Agency
				recommendation of propertiesThe head of each executive agency
				shall recommend candidate disposition real properties to the Director for
				participation in the pilot program established under section 622.
							(b)Selection of
				propertiesThe Director, with the concurrence of the head of the
				executive agency concerned and consistent with the criteria established in this
				subchapter, may then select such candidate real properties for participation in
				the pilot program and notify the recommending agency accordingly.
							(c)Website
				requiredThe Director shall ensure that all real properties
				selected for disposition under this section are listed on a website that
				shall—
								(1)be updated
				routinely; and
								(2)include the
				functionality to allow members of the public, at their option, to receive such
				updates through electronic mail.
								(d)Notification of
				pilot programThe Secretary of Housing and Urban Development
				shall ensure that efforts are taken to inform representatives of the homeless
				about—
								(1)the pilot program
				established under section 622; and
								(2)the website under
				subsection (c).
								(e)Availability of
				informationThe Secretary of Housing and Urban Development
				shall—
								(1)make available to
				the public upon request all information (other than valuation information),
				regardless of format, in the possession of the Department of Housing and Urban
				Development relating to the properties listed on the website under subsection
				(c), including environmental assessment data; and
								(2)maintain a current
				list of agency contacts for making referrals to inquiries for information
				relating to specific properties.
								624.Suitability
				determination
							(a)Suitability of
				property To assist the homelessAfter the Director selects the
				candidate real properties that may participate in the pilot program under
				section 623, the Secretary of Housing and Urban Development shall determine
				whether each such real property is suitable for use to assist the
				homeless.
							(b)Suitability
				determination requirementsThe Secretary of Housing and Urban
				Development shall base the suitability determination required under subsection
				(a)—
								(1)on the suitability
				criteria identified by the Secretary of Housing and Urban Development under
				section 501(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11411(a));
								(2)for real
				properties located within a Federal installation, campus, or compound, on
				whether such property can easily be transported to an off-site location;
				and
								(3)for real
				properties where the predominant use is other than housing, on whether the size
				of the real property is equal to or greater than 100,000 square feet.
								(c)Information
				required To be published on the websiteImmediately after a
				determination of suitability is made under this section, the Director shall
				publish, on the website described in section 623(c) the following
				information:
								(1)The address of
				each such real property.
								(2)The result of the
				suitability determination required under subsection (a) for each such real
				property.
								(3)The date on which
				the suitability determination was made.
								625.Unsuitable real
				property
							(a)20-Day
				hold required after determination of unsuitabilityIf real
				property is determined unsuitable under section 624, such real property may not
				be disposed of or otherwise used for any other purpose for at least 20 days
				after such determination was made.
							(b)Appeal
								(1)Secondary review
				of determinationNot later
				than 20 days after real property has been determined unsuitable under section
				624 and before disposal of the real property in accordance with subsection (d),
				any representative of the homeless may appeal to the Secretary of Housing and
				Urban Development for a secondary review of such determination.
								(2)Clear and
				convincing evidenceNot later than 20 days after real property
				has been determined unsuitable under subsection (b)(3) of section 624, the
				Secretary of Housing and Urban Development shall deem such real property
				suitable notwithstanding the requirements of that subsection if a
				representative of the homeless has produced clear and convincing evidence that
				such property can be utilized for the benefit of the homeless. Any
				determination under this paragraph shall be committed to the unreviewable
				discretion of the Secretary of Housing and Urban Development.
								(c)Final
				suitability determinationNot later than 20 days after the
				receipt of any appeal under subsection (b), the Secretary of Housing and Urban
				Development shall respond to such appeal and shall make a final suitability
				determination regarding the real property.
							(d)Disposal of
				unsuitable real property
								(1)No
				appealIf at the end of the
				20-day period required under subsection (a), no appeal for review of a
				determination of unsuitability is received by the Secretary of Housing and
				Urban Development, such real property shall be disposed of in accordance with
				section 627.
								(2)Determination of
				unsuitability after secondary reviewIf after conducting a secondary review of a
				determination of unsuitability under subsection (b), the Secretary of Housing
				and Urban Development determines that the real property remains unsuitable
				under subsection (c), such real property shall be disposed of in accordance
				with section 627.
								(3)Determination of
				suitability after secondary reviewIf after conducting a secondary review of a
				determination of unsuitability under subsection (b), the Secretary of Housing
				and Urban Development determines that the real property is suitable under
				subsection (c), such real property shall be treated as suitable property for
				purposes of section 626.
								626.Suitable real
				property
							(a)Disposal of
				suitable real property
								(1)Application for
				transfer of propertyIf real
				property is determined suitable under section 624 or upon a secondary review
				under section 625(d), any representative of the homeless shall have not more
				than 90 days after such determination to submit an application to the Secretary
				of Health and Human Services for the transfer of the real property to that
				representative. If an application cannot be completed within the 90-day period
				due to non-material factors, the Secretary of Health and Human Services, with
				the concurrence of the appropriate landholding agency, may grant reasonable
				extensions.
								(2)No application
				submittedIf at the end of the time period described under
				paragraph (1), no representative of the homeless has submitted an application,
				such real property shall be disposed of in accordance with section 627.
								(b)Consideration of
				application
								(1)Assessment of
				applicationNot later than 20
				days after the receipt of any application under subsection (a)(1), the
				Secretary of Health and Human Services shall assess such application and
				determine whether to approve or deny the request for the transfer of the real
				property to such applicant.
								(2)Denial of
				applicationIf the application of a representative of the
				homeless is denied by the Secretary of Health and Human Services under
				paragraph (1), such real property shall be disposed of in accordance with
				section 627.
								(3)Approval of
				applicationIf the application of a representative of the
				homeless is approved by the Secretary of Health and Human Services under
				paragraph (1), such real property shall be made promptly available to that
				representative by permit or lease, or by deed, as a public health use under
				subsections (a) through (d) of section 550.
								627.Expedited
				disposal requirements
							(a)Fair market
				value requiredReal property sold under the pilot program
				established under this subchapter shall be sold at not less than the fair
				market value, as determined by the Director in consultation with the head of
				the executive agency. Costs associated with such disposal may not exceed the
				fair market value of the property unless the Director approves incurring such
				costs.
							(b)Monetary
				proceeds requiredReal property may be sold under the pilot
				program established under this subchapter only if the property will generate
				monetary proceeds to the Federal Government, as provided in subsection (a). A
				disposal of real property under the pilot program may not include any exchange,
				trade, transfer, acquisition of like-kind property, or other non-cash
				transaction as part of the disposal.
							(c)ConstructionNothing
				in this subchapter shall be construed as terminating or in any way limiting
				authorities that are otherwise available to agencies under other provisions of
				law to dispose of Federal real property, except as provided in subsection
				(d).
							(d)Expedited
				disposal exemptionsAny expedited disposal of real property
				conducted under this subchapter shall not be subject to—
								(1)subchapter IV of
				this chapter;
								(2)sections 550 and
				553 of this title;
								(3)section 501 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
								(4)any other
				provision of law authorizing the no-cost conveyance of real property owned by
				the Federal Government; or
								(5)any congressional
				notification requirement other than that in section 545.
								628.Special rules
				for deposit and use of proceeds from disposal of real property
							(a)Reimbursement of
				administrative expensesExecutive agencies that dispose of real
				property under this subchapter shall be reimbursed from the proceeds, if any,
				from such disposal for the administrative expenses associated with such
				disposal. Such amounts shall be credited as offsetting collections to the
				account that incurred such expenses, to remain available until expended.
							(b)Deposit of
				proceeds
								(1)In
				generalAfter payment of the
				administrative expenses described under subsection (a), the balance of the
				proceeds shall be distributed as follows:
									(A)80 percent shall
				be deposited into the Treasury as miscellaneous receipts.
									(B)20 percent shall
				be deposited into the account of the agency that owned the real property and
				initiated the disposal action.
									(2)Federal real
				property capital improvements and disposal activity fundsFunds deposited under paragraph (1)(A)
				shall remain available until expended for the period of the pilot program, for
				activities related to Federal real property capital improvements and disposal
				activities. Upon termination of the pilot program, any unobligated amounts
				shall be transferred to the general fund of the Treasury.
								629.Limitation on
				number of permissible cash salesThe total number of cash sales of real
				properties to be disposed of under this subchapter over the 5-year term of the
				Federal Real Property Disposal Pilot Program shall not exceed 750.
						630.Government
				Accountability Office study
							(a)Study
				requiredNot later than 36 months after the date of enactment of
				this subchapter, the Comptroller General of the United States shall submit to
				Congress and make publicly available a study of the effectiveness of the pilot
				program.
							(b)Contents of
				studyThe study described under subsection (a) shall include at a
				minimum—
								(1)recommendations
				for permanent reforms to statutes governing real property disposals and no cost
				conveyances; and
								(2)recommendations
				for improving the permanent process by which Federal properties are made
				available for use by the
				homeless.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of
			 subtitle I of title 40, United States Code, is amended by inserting after the
			 item relating to section 611 the following:
				
					
						SUBCHAPTER VII—EXPEDITED DISPOSAL OF
				REAL PROPERTY
						§ 621. Definitions.
						§ 622. Pilot program.
						§ 623. Selection of real
				properties.
						§ 624. Suitability
				determination.
						§ 625. Unsuitable real
				property.
						§ 626. Suitable real property.
						§ 627. Expedited disposal
				requirements.
						§ 628. Special rules for deposit and use
				of proceeds from disposal of real property.
						§ 629. Limitation on number of permissible
				cash sales.
						§ 630. Government Accountability Office
				study.
					
					.
			4.Payment of principal
			 and interest on public debt and social security trust funds
			(a)In
			 generalIn the event that the
			 debt of the United States Government, as defined in section 3101 of title 31,
			 United States Code, reaches the statutory limit, the Secretary of the Treasury
			 shall, in addition to any other authority provided by law, issue obligations
			 under chapter 31 of title 31, United States Code, to pay with legal tender, and
			 solely for the purpose of paying, the principal and interest on obligations of
			 the United States described in subsection (b) after the date of the enactment
			 of this Act.
			(b)Obligations
			 describedFor purposes of
			 this subsection, obligations described in this subsection are obligations which
			 are—
				(1)held by the
			 public, or
				(2)held by the Old-Age and Survivors Insurance
			 Trust Fund and Disability Insurance Trust Fund.
				(c)Prohibition on
			 compensation for Members of CongressNone of the obligations issued under
			 subsection (a) may be used to pay compensation for Members of Congress.
			(d)Obligations
			 exempt from public debt limitObligations issued under subsection (a)
			 shall not be taken into account in applying the limitation in section 3101(b)
			 of title 31, United States Code, to the extent that such obligation would
			 otherwise cause the limitation in section 3101(b) of title 31, United States
			 Code, to be exceeded.
			(e)Report on
			 certain actions
				(1)In
			 generalIf, after the date of the enactment of this Act, the
			 Secretary of the Treasury exercises his authority under subsection (a), the
			 Secretary shall thereafter submit a report each week the authority is in use
			 providing an accounting relating to—
					(A)the principal on
			 mature obligations and interest that is due or accrued of the United States,
			 and
					(B)any obligations
			 issued pursuant to subsection (a).
					(2)SubmissionThe
			 report required by paragraph (1) shall be submitted to the Committee on Ways
			 and Means of the House of Representatives and the Committee on Finance of the
			 Senate.
				5.Rescission of
			 unobligated balances
			(a)In
			 generalIf a Federal budget
			 deficit exists in 2014, not later than July 16, 2015, of the funds made
			 available before October 1, 2009, the President may rescind any unobligated
			 balances of such funds.
			(b)ReportOn the same date that the President orders
			 a rescission under subsection (a), the President shall submit a report to
			 Congress containing the total amounts of the funds rescinded and the affected
			 accounts.
			
